Citation Nr: 1433087	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  12-09 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for depression.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel




INTRODUCTION

The Veteran had active service in the U.S. Air Force from July 1961 to April 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

During the course of this appeal, the Veteran alleged unemployability possibly due to depression, among other nonservice-connected disabilities.  See Social Security Administration (SSA) records.  As such, a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is part and parcel of a claim for an initial or increased rating for a disability.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, the issue of entitlement to a TDIU is presently on appeal before the Board.

A review of the Virtual VA paperless claims processing system reveals a pertinent July 2014 brief from the Veteran's representative that has been reviewed by the Board.  There are no documents in the Veterans Benefits Management System. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development of the evidence is required for the issues of entitlement to an initial increased evaluation greater than 10 percent for depression and entitlement to a TDIU.

First, the Veteran's VA treatment records on file only date to January 2012.  VA's duty to assist includes obtaining records of relevant VA medical treatment.   38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  VA is charged with constructive, if not actual, knowledge of evidence generated by VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, if the Veteran has since received additional relevant VA treatment for his service-connected disability, these records must be obtained.  

Second, remand is required to obtain a VA examination to rate the current severity of his service-connected depression.  VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326 (a) (2013).  When a Veteran alleges that his service-connected disability has worsened since he was last examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The most recent VA mental disorder examination was in October 2009.  The Veteran asserted that his depression had worsened since that evaluation.  See April 2012 Substantive Appeal.  Given the Veteran's contentions, and the length of time which has elapsed since the 2009 VA examination, the Veteran should be scheduled for an updated VA examination to determine the current nature and severity of his service-connected depression.  

Third, a claim for TDIU was reasonably raised by the record during the course of this appeal.  In this case, the Board has jurisdiction to consider the TDIU issue and should remand rather than refer the issue of TDIU for further development when it determines that further action by the AOJ is necessary.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).  The AOJ should take appropriate steps to develop and adjudicate the claim for TDIU in light of all the evidence of record.  In this vein, the AOJ must secure an appropriate opinion to determine whether and to what extent the Veteran's service-connected depression renders him unable to secure and follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a); Moore v. Nicholson, 21 Vet. App. 211, 218 (2007); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Fourth, the AOJ obtained SSA records indicating the Veteran attempted to obtain disability benefits.  It is unclear from the record whether the Veteran was awarded disability benefits based in whole or in part on his service-connected depression.  An attempt should be made to obtain a copy of the final Social Security determination, as well as any additional medical records relied upon in that decision.

Finally, the most recent correspondence sent to the Veteran was returned to sender.  The AOJ must attempt to verify the Veteran's correct address and document for the file all efforts taken.  

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's correct address and document such verification in the claims file.  

2.  Obtain and associate with the paper or virtual claims file all outstanding records of treatment from the VA Healthcare system in Biloxi, particularly all records dated on or after January 2012.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  

3.  Undertake appropriate action to obtain copies from the SSA of the determination which awarded or denied disability benefits to the Veteran and the medical records used as a basis of the decision.  The previous SSA records secured by VA did not contain a copy of the SSA determination that allowed or denied benefits.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and severity of his service-connected depression.  Any indicated diagnostic tests and studies must be accomplished.  The claims folder must be made available to the examiner.  A full explanation for all opinions expressed must be provided.  

All pertinent symptomatology and findings must be reported in detail.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  The VA examiner must assess the impact of the Veteran's service-connected depression on his employability, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders. 

In rendering this opinion, the examiner must also consider the Veteran's ability to work in both physical and sedentary employment settings.  The examiner must consider that the Veteran last worked for the U.S. Postal Service in 2007 and is noted to have retired after 22 years of full-time employment.  See October 2009 VA examination.  The Veteran has an earlier history of inpatient hospitalization in 2003 for symptoms of anhedonia, depression and suicidal ideation.  See SSA records.  Current records indicate that the Veteran has not been employed since 2007.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

7.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected depression, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or opinion, as necessary.

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims on appeal.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



